DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 22 June 2022.  Claims 1-8 are currently withdrawn, claims 9-13, 18, 22-25 and 27-28 are currently pending and claims 14-17, 19-21 and 26 have been cancelled.  

Claim Objections
Acknowledgment is made to Applicant’s claim amendments received 22 June 2022.  The objections to the claims presented in the Office Action of 2 May 2022 have been withdrawn.  

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 22 June 2022.  The rejections to the claims presented under 35 USC 112 in the Office Action of 2 May 2022 have been withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0129433 to Yoon et al. (Yoon).
As to claim 9, Yoon teaches a method comprising a plurality of electrochemical cycles wherein each cycle comprises contacting a first solution comprising seawater or a highly concentrated brine, containing at least a first ion comprising lithium and a second ion comprising sodium, with a first electrode and a second electrode, applying a first differential voltage using a power supply between the first electrode and the second electrode such that the lithium absorbs into the first electrode and thereafter contacting a second solution with the first electrode and the second electrode and applying a second differential voltage via the power supply between the first electrode and the second electrode such that the lithium desorbs from the first electrode into the second solution (Paragraphs 0045 and 0058-0071; Figures 2, 3 and 4).  Yoon teaches that at the beginning of a cycle, for example, cycle 3, the first ratio of lithium to sodium in the first solution is approximately 1:1.3 (23 mM lithium to 30 mM sodium) (Figure 5) and that the concentration of lithium in the second solution after the same cycle, cycle 3, is approximately 34 mM (Figure 6) in a lithium chloride solution, which would be expected to only contain trace contaminant amounts of sodium pre-existing in the second solution or transferred with the electrodes, and thus be expected to have a ratio of lithium to sodium of at least 3 times that of the first ratio (Paragraphs 0048-0050 and 0082).  Furthermore, this effect would be expected to increase with increasing cycles, i.e. at cycles greater than 4, the ratio of lithium to sodium would be expected to be even lower in lithium in the first solution and even higher in lithium in the second solution while still comprising mere contaminant amounts of sodium, thus resulting in a second ratio increasing even larger than that of the first ratio.  

Claims 10-13, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon as applied to claim 1 above, and further in view of US Patent Application Publication No. 2019/0032230 to Hoshino (Hoshino).
As to claims 10 and 11, Yoon teaches the method of claim 9. Yoon teaches that the primary goal of the method is the selective removal of lithium from brines comprising other ions, such as sodium (Paragraph 0084).  However, Yoon fails to further teach that the method comprises passing the lithium ion from the first solution to the first electrode with a molecular sieve comprising a polymer disposed on the first electrode.  However, Hoshino also discusses the electrolytic separation of lithium ions from sodium ions and teaches that the separation occurs via use of a lithium selective polymer membrane (molecular sieve) (10) placed in contact with the electrodes (11/12) which permits the flow of lithium ions but blocks the flow of sodium ions (Abstract; Paragraphs 0044 and 0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Yoon with the inclusion of a step of passing the lithium through a polymer membrane in order to further ensure separation of the lithium and sodium ions as taught by Hoshino.  
As to claim 12, the combination of Yoon and Hoshino teaches the method of claim 11.  As discussed above, Yoon teaches that the first ion is lithium and Yoon further teaches that the first electrode is a lithium-based electrode (Paragraph 0060).
As to claim 13, the combination of Yoon and Hoshino teaches the method of claim 11.  As discussed above, Yoon teaches that the first solution comprises a brine containing the first ion.  
As to claim 18, the combination of Yoon and Hoshino teaches the method of claim 11.  Yoon teaches that the first differential voltages causes the first ion to absorb into the first electrode upon the application of voltage from the power source, thus a redox reaction (Paragraphs 0042-0045).
As to claim 22, the combination of Yoon and Hoshino teaches the method of claim 11.  As discussed above, Yoon teaches that at the beginning of a cycle, for example, cycle 3, the first ratio of lithium to sodium in the first solution is approximately 1:1.3 (23 mM lithium to 30 mM sodium) (Figure 5) and that the concentration of lithium in the second solution after the same cycle, cycle 3, is approximately 34 mM (Figure 6) in a lithium chloride solution, which would be expected to only contain trace contaminant amounts of sodium pre-existing in the second solution or transferred with the electrodes, and thus be expected to have a ratio of lithium to sodium of at least 3 times that of the first ratio (Paragraphs 0048-0050 and 0082).  Furthermore, this effect would be expected to increase with increasing cycles, i.e. at cycles greater than 4, the ratio of lithium to sodium would be expected to be even lower in lithium in the first solution and even higher in lithium in the second solution while still comprising mere contaminant amounts of sodium, thus resulting in a second ratio increasing even larger than that of the first ratio.  Thus rendering obvious a single cycle in which the second molar ratio is over ten times the first molar ratio.  

Claims 27 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Hoshino.
As to claim 27, Yoon teaches a method comprising a plurality of electrochemical cycles wherein each cycle comprises contacting a first solution comprising seawater or a highly concentrated brine, containing at least a first ion comprising lithium and a second ion comprising sodium, with a first electrode and a second electrode, applying a first differential voltage using a power supply between the first electrode and the second electrode such that the lithium absorbs into the first electrode and thereafter contacting a second solution with the first electrode and the second electrode and applying a second differential voltage via the power supply between the first electrode and the second electrode such that the lithium desorbs from the first electrode into the second solution (Paragraphs 0045 and 0058-0071; Figures 2, 3 and 4).  Yoon teaches that at the beginning of a cycle, for example, cycle 3, the first ratio of lithium to sodium in the first solution is approximately 1:1.3 (23 mM lithium to 30 mM sodium) (Figure 5) and that the concentration of lithium in the second solution after the same cycle, cycle 3, is approximately 34 mM (Figure 6) in a lithium chloride solution, which would be expected to only contain trace contaminant amounts of sodium pre-existing in the second solution or transferred with the electrodes, and thus be expected to have a ratio of lithium to sodium of at least 3 times that of the first ratio (Paragraphs 0048-0050 and 0082).  Furthermore, this effect would be expected to increase with increasing cycles, i.e. at cycles greater than 4, the ratio of lithium to sodium would be expected to be even lower in lithium in the first solution and even higher in lithium in the second solution while still comprising mere contaminant amounts of sodium, thus resulting in a second ratio increasing even larger than that of the first ratio.  Thus rendering obvious a single cycle in which the second molar ratio is over ten times the first molar ratio.  
Yoon teaches that the primary goal of the method is the selective removal of lithium from brines comprising other ions, such as sodium (Paragraph 0084).  However, Yoon fails to further teach that the method comprises passing the lithium ion from the first solution to the first electrode with a molecular sieve comprising a polymer disposed on the first electrode.  However, Hoshino also discusses the electrolytic separation of lithium ions from sodium ions and teaches that the separation occurs via use of a lithium selective polymer membrane (molecular sieve) (10) placed in contact with the electrodes (11/12) which permits the flow of lithium ions but blocks the flow of sodium ions (Abstract; Paragraphs 0044 and 0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Yoon with the inclusion of a step of passing the lithium through a polymer membrane in order to further ensure separation of the lithium and sodium ions as taught by Hoshino.  
As to claim 23, the combination of Yoon and Hoshino teaches the method of claim 27.  As discussed above, Yoon teaches that the first ion is a lithium ion and the second ion is a sodium ion.  Yoon further teaches that the second solution is a recovery solution (Paragraph 0046-0051) and that the first electrode is a lithium-based electrode (Paragraph 0060).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoon and Hoshino as applied to claim 23 above, and further in view of US Patent Application Publication No. 2009/0218237 to Berger et al. (Berger).
As to claim 24, the combination of Yoon and Hoshino teaches the method of claim 23.  However, Hoshino fails to teach that the polymer for the molecular sieve comprises a crown ether based lithium selective polymer.  However, Berger also discusses lithium selective polymer membranes in a water environment and teaches that a highly selective membrane for lithium over sodium as well as a highly resistant membrane can be formed of a crown ether based lithium selective polymer (Paragraphs 0016, 0017, 0021, 0028 and 0039).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a crown ether based lithium selective polymer for the molecular sieve of the combination in order to ensure that the membrane is highly selective and highly resistant as taught by Berger.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoon, Hoshino and Berger as applied to claim 24 above, and further in view of  US Patent Application Publication No. 2014/0076734 to Calvo et al. (Calvo).
As to claim 25, the combination of Yoon, Hoshino and Berger teaches the method of claim 24.  However, Yoon teaches that the lithium-based electrode comprises lithium manganese oxide and fails to specifically contemplate lithium iron phosphate (Paragraph 0060).  However, Calvo also discusses the recovery of lithium from seawater utilizing a lithium selective electrode and teaches that in addition to lithium manganese oxide and effective electrode material comprises lithium iron phosphate (Abstract; Paragraph 0015).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a lithium iron phosphate electrode in place of lithium manganese oxide with the expectation of effectively providing the electrode for lithium recovery as taught by Calvo (MPEP 2144.06 II).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoon, Hoshino and Berger as applied to claim 27 above, and further in view of the Non-Patent Literature “Lithium Ion-selective Electrodes Containing TOPO: Determination of Serum Lithium by Flow Injection Analysis” to Xie et al. (Xie).
As to claim 28, the combination of Yoon, Hoshino and Berger teaches the method of claim 27.  Berger further teaches that the molecular sieve comprises 0.8-2% lithium ionophore VI, 0.5 to 1.4% KTCIPB, 27 to 30% PVC and 65 to 71% NPOE (Paragraph 0028).  However, Berger fails to further teach that the molecular sieve comprises TOPO.  However, Xie also discusses lithium selective membranes and teaches that the addition of TOPO at from 1 to 3% increases the lithium ion selectivity (Table 2; Results and Discussions).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the composition of the membrane of Berger with 1 to 3% TOPO in order to further increase the lithium ion selectivity as taught by Xie.  Thus rendering obvious a membrane composition with 1.5% lithium ionophore, 0.5% KTCIPB, 28% PVC, 68.5% NPOE and 1.5% TOPO.  

Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive.  Applicant’s argue that the new claim limitations are not taught by the prior art; however, as discussed in the rejections above the Examiner disagrees.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CIEL P Contreras/Primary Examiner, Art Unit 1794